court in the first instance.   See NRS 34.724(2)(b); NRS 34.738(1). 1
                Accordingly, we
                             ORDER the petition DENIED.




                cc: Hon. Doug Smith, District Judge
                     William Carl Misiewicz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A